Citation Nr: 1520634	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, this matter was remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In March 2014, the Board remanded the matter of service connection for hypertension, in part, to obtain an opinion by a physician regarding whether the Veteran's hypertension was caused or aggravated by his service-connected disabilities.  The subsequent May 2014 opinion did not address whether the Veteran's hypertension is aggravated by his service-connected disabilities, but instead addressed the question of whether hypertension pre-existed service and was aggravated therein (by service).  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated (since May 2014) treatment records regarding the Veteran's hypertension.

2.  Thereafter, arrange for an appropriate medical opinion (with an examination only if deemed necessary by the opinion provider) by a physician (preferably by a provider other than the individual who prepared the 2014 opinion) to address:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by (increased in severity beyond the natural progress of the disease) a service-connected disability, including non-Hodgkin's lymphoma, diabetes mellitus, coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, L2 compression fracture and concavities with multilevel degenerative disc disease, and/or scars.  

If the Veteran's hypertension was aggravated by a service-connected disability, the opinion provider, to the extent possible, should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The opinion provider must provide a rationale for his/her opinion.

3.  Thereafter, review the record and readjudicate the claim for service connection for hypertension.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




